Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The indicated allowability of claims 1-23 are withdrawn in view of the newly discovered reference(s) to Yu, Jeon and Schechter.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-3, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2020/0044722- IDS record), hereinafter referred to as Yu.
Regarding claim 1, Yu discloses in S111-fig.5, a first node, may be a base station (0042), determines whether a beam overlapped degree is greater than a threshold, see 0054 (corresponding to determining a first planned transmit beam configuration of the first BS); the beam overlapped degree may comprise the number of the beam of the second node obtained by the first node and/or signal strength of the beam of the second node obtained by the first node, see 0055 (corresponding to obtaining a second planned transmit beam configuration of a second BS); if the beam overlapped degree (interference) is greater than a predefined threshold, see 0058. The first node and/or the second node may adjust at least one of direction, time allocation and power of its corresponding beam to reduce the beam overlapped degree, see 0059. The beam adjustment (modification) executed by the first node and/or the second node may reduce the beam overlapped degree, so that measurement and signaling overhead for UE and inter-node interference may be reduced, see 0062 (corresponding to determining that a first planned transmit beam of the first planned beam configuration will interfere with a second of the second planned transmit beam of the second planned transmit beam configuration; and modifying the first planned transmit beam, the second planned transmit beam, or both, based on the interference determination).
Yu, however, fails to mention the term “interfere” in the context of the first planned transmit beam interfere with a second planned transmit beam.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the term “interfere” instead of overlapped degree into the system of Yu.  The suggestion/motivation for doing so would have been to provide a mechanism for beam adjustment, that the first node and/or the second node may increase power of its corresponding beam or decreasing rate of its signal strength greater than the predetermined threshold, so that measurement and signaling overhead for UE and inter-node interference may be reduce.
	Regarding claim 2, in figure 8, the left part of the figure represents beams of node 11 and 12 before adjustment, and right part of the figure represents beams after adjustment. Node 11 skips (canceling) its corresponding beam to decrease the beam overlapped degree, see 0061.
	Regarding claim 3, the first node decreasing power of its corresponding beam (changing a transmit power), see S115-fig.9.
Regarding claim 10, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Yu for the same reasons as set forth in the rejection of claim 1.
Regarding claim 11, this claim has similar limitations as those of claim 2.  Therefore, it is rejected under Yu for the same reasons as set forth in the rejection of claim 2.
Regarding claim 12, this claim has similar limitations as those of claim 3.  Therefore, it is rejected under Yu for the same reasons as set forth in the rejection of claim 3.
6.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Jeon et al. (US 2019/0253986), hereinafter referred to as Jeon.
Regarding claim 4, Yu discloses all claimed limitations, except the planned transmit beam configuration of a second BS is obtained via an Xn interface.
Jeon discloses a first base station, e.g. gNB 120A-fig.1 may be interconnected with one or more second base station, e.g., ng-eNB120C-fig.1 via Xn interface. 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ Xn interface between the base stations taught by Jeon into the system of Yu.  The suggestion/motivation for doing so would have been to support the exchanging of signaling information between two NG-RAN nodes, and the forwarding of PDUs to the respective tunnel endpoints.
Regarding claim 13, this claim has similar limitations as those of claim 4.  Therefore, it is rejected under Yu for the same reasons as set forth in the rejection of claim 4.
7.	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Schechter (US 2013/0311140).
Regarding claim 5, Yu discloses all claimed limitations, except at least one of : determining the first planned transmit beam configuration, and modifying the first planned transmit beam, the second planned transmit beam; or both, is based at least in part on environmental data collected from sensors associated with the first BS.
	Schechter discloses a base station 300-fig.3, which includes environmental sensors units 316-fig.3, see 0046, and 0072.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ environmental sensors associated with a base station taught by Jeon into the system of Yu.  The suggestion/motivation for doing so would have been to monitor conditions in the environment and providing the environmental data to the base station(s) and/or an associated server as to whether the condition of the environment to which the data relates is outside of an acceptable operating range. 
	Regarding claim 6, in Schechter the sensor units 102-fig.1 can transmit the environmental data collected from the sensors to the second base station, e.g. the base station 104-fig.1.
	Regarding claim 7, in Schechter the environment data is collected from sensors 102-fig.1 coupled to a BS, e.g., BS 104-fig.1, see 0047.
	Regarding claim 8, in Schechter the environmental sensor units 102-fig.1 used to sense or monitor conditions of the environment, see 0045.
	Regarding claim 9, Schechter discloses environment sensor unit performing multiple different types of processing on data collected by environmental sensors, see 0058. The processing includes tracking whether a scheduled time has been reached, and tracking implies location, position of an object in movement with respect to movement in time to be monitored. 
	
8.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Jeon, and further in view of Schechter.
Regarding claim 14, Yu and Jeon disclose all claimed limitations, except collecting environmental data collected from sensors associated with the first BS; and transmitting the environmental data collected from the sensors to the second BS.
Schechter discloses a base station 300-fig.3, which includes environmental sensors units 316-fig.3, see 0046, and 0072.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ environmental sensors associated with base stations taught by Schechter into the combined system of Yu and Jeon.  The suggestion/motivation for doing so would have been to monitor conditions in the environment and providing the environmental data to the base station(s) and/or an associated server as to whether the condition of the environment to which the data relates is outside of an acceptable operating range. 
Regarding claim 15, in Schechter the environment data is collected from sensors 102-fig.1 coupled to a BS, e.g., BS 104-fig.1, see 0047.
Regarding claim 16, in Schechter the sensor units 102-fig.1 can transmit the environmental data collected from the sensors to the second base station, e.g. the base station 104-fig.1.
Regarding claim 17, Schechter discloses environment sensor unit performing multiple different types of processing on data collected by environmental sensors, see 0058. The processing includes tracking whether a scheduled time has been reached, which implies location, position of an object in movement with respect to movement in time to be monitored. 
9.	Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter, in view of Yu.
Regarding claim 18, Schechter discloses environmental sensor unit 102-fig.1 for collecting data regarding one or more environmental conditions of the environment. The environmental sensor unit may wirelessly transmit data to the base station 104-fig.1 (corresponding to obtaining environmental data collected from sensors associated with the first BS).
Schechter, however, fails to teach determining, based on the environmental data, interference of a planned transmit beam caused by environmental features, and modifying the planned transmit beam to reduce or eliminate the interference of the planned transmit beam caused by the environmental features.
Yu discloses the first node (a base station) may determine whether an adjustment triggering event has occurred according to information of beam of the first node, see 0046-0047. The beam adjustment executed by the first node enables inter-node interference to be reduced, see 0062. The triggering events include beam overlapped, beam blocked and coverage hole, see 0047 (corresponding to environmental features). The adjustment (modification) includes adjustment of direction and/or power of its corresponding beam which needs to be adjusted.  In this case, interference of inter-node caused by triggering events also considered as interference of inter-node caused by environmental data collected by sensors associated with the BS taught by Schechter.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ mechanisms for determining interference of a transmit beam caused by environmental features, such as buildings to block the beam, and for adjusting the transmit beam, such as adjusting the power or direction of the beam taught by Yu into the system of Schechter.  The suggestion/motivation for doing so would have been to enable a base station to adjust its transmitting beam according to collected environment data to reduce the inter-node interference.
Regarding claim 19, Schechter discloses all claimed limitations, except modifying the planned transmit beam comprises cancelling the planned transmit beam or changing a transmission characteristic of the planned transmit beam.
Yu disclosers the left part of figure 8 represents beams of node 11 and 12 before adjustment, and right part of the figure represents beams after adjustment. Node 11 skips (canceling) its corresponding beam by decreasing its power to zero, see 0061.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ mechanisms for skipping a beam
taught by Yu into the system of Schechter.  The suggestion/motivation for doing so would have been to enable a base station to adjust a corresponding beam by skipping the beam to decrease its power to zero to reduce the inter-node interference.
Regarding claim 20, Schechter discloses all claimed limitations, except changing characteristic of the planned transmit beam comprises changing a transmit power of the planned transmit beam.
Yu discloses first node 9-fig.7 decreasing power of its corresponding beam (changing a transmit power), see S115-fig.9.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ mechanisms for changing a transmit power taught by Yu into the system of Schechter.  The suggestion/motivation for doing so would have been to enable a base station to adjust a corresponding beam by decreasing its power to zero to reduce the inter-node interference.
Regarding claim 21, in Schechter the environment data is collected from sensors 102-fig.1 coupled to a BS, e.g., BS 104-fig.1, see 0047.
Regarding claim 22, in Schechter the environmental sensor units 102-fig.1 used to sense or monitor conditions of the environment, see 0045.
Regarding claim 23, Schechter discloses environment sensor unit performing multiple different types of processing on data collected by environmental sensors, see 0058. The processing includes tracking whether a scheduled time has been reached, and tracking implies location, position of an object in movement with respect to movement in time to be monitored.

10.	Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes et al. (US 2016/0242059), hereinafter referred to as Lopes.
Regarding claim 25, Lopes discloses a base station (requesting entity) may transmit a triggering signal (corresponding to a request to report) that may trigger the UE to perform the requested network management tasks. The additional network management tasks included in the requests may be variable and, perhaps, depend on the specifics of the status report, the actual location of the UE, the UE’s capabilities, and the like, see 0055 (corresponding to receiving, from a requesting entity, a request to report capabilities of the UE); the UE collects network management information that may be used to diagnose reported network problems, such as high interference, gaps in coverage areas, overloaded access points, see 0049, 0065. The “physical environment” of the UE includes any direct inputs from sensors in the UE apparatus to be included in the status report, such as data collected in a certain specific area, background noise, etc., see 0046, 0065, 0067, 0068 (corresponding to reporting, to the requesting entity, capabilities of the UE to provide environmental data collected from sensors; receiving, from the requesting entity, a request for environment data collected from sensors; and providing to the requesting entity, the requested environmental data collected from sensors).  
Lopes, however, does not specifically teaches a request [to report capabilities of the UE].
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a triggering mechanism to request capabilities of the UE into the system of Lopes.  The suggestion/motivation for doing so would have been to enable a base station to obtain reporting information for the status report that includes one or both non-cellular and cellular UE information to make determinations regarding network operation management.
	Regarding claim 26, the base station of Lopes corresponds to the requesting entity.
	Regarding claim 27, the environment data collected from sensors includes position of phone, see 0067.
	Regarding claim 28, the environment data collected from sensors includes movement of phone, see 0067.

                                  Allowable subject matter
11.	Claim 24 would be allowable if rewritten or amended to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465